Exhibit 10.2 Agency Agreement

 
ENERGIZ INTERNATIONAL INC.
 
AGENCY AGREEMENT




This Agreement is made and entered into as of this October 6, 2009 (hereinafter
referred to as "Effective Date") by and between:




ENERGIZ INTERNATIONAL Inc.  (hereinafter referred to as "ENERGIZ") having its
European office 33 avenue Duquesne 75007 Paris, France represented by Mr. Pierre
Villeneuve its CEO
On the one Part,


And


Environmental Energy Enterprise Ltd. (hereinafter referred to as "AGENT"),
having its head office. 18/3 Haneslim Raanana Israel 43583 represented by Mr.
David Brown its CEO
On the other part,


ENERGIZ and AGENT individually referred 10 as 'Party" and collectively as
"Parties".


WITNESSETH






WHEREAS ENERGIZ has knowledge, experience and expertise helpful in the Solar
engineering Industry and propose a packaged photovoltaic module factory system
know under the NICE denomination in accordance with the contract that ENERGIZ
INTERNATIONAL Inc. signed with Vincent Industries and GEMOTEC.


As such is in a position to assist AGENT In obtaining the award of any order for
the supply of Product the buyer in the solar technology field.


The territories (hereinafter referred to as 'Territory") are mention In Appendix
1 and limited to them:


WHEREAS AGENT is a project developer and end investor in Clean Energy projects
in Wind and Solar Parks. (Hereinafter referred to as "Service") and proposes to
setup Nice factories (Robotic) on the "territory"


WHEREAS the OPERATOR is the Local ENERGIZ exclusive operator and may be the
AGENT may be linked to the AGENT



 
1

--------------------------------------------------------------------------------

 

THEREFORE, IT HAS BEEN AGREED AS FOLLOWS:


ARTICLE 1 - APPOINTMENT


1.1
ENERGIZ appoints AGENT, as its exclusive agent in the Territory, who hereby
undertakes to develop the project of building NICE (Robotic) factories on the
territory trough partnerships.



1.2
AGENT hereby undertakes that AGENT shall not, during the term of the Agreement
and for a period of one (1) year after the expiration or termination of this
Agreement for any reason whatsoever, except as otherwise approved in writing by
ENERGIZ, directly or indirectly, engage in any way in the promotion, production
or sale of products which are the same as or sull6tantiatJy similar to the
Products. AGENT also agrees not to direct or attempt to direct any business of,
or any customer of the Products. to any competitor by direct or Indirect
Inducement or otherwise or perform any act or do anything which could be
detrimental to ENERGIZ or damage its business.



1.3
The AGENT will make sure that the OPERATOR includes in the ENERGIZI/OPERATOR
contract the clause mentioned in section 2.



1.4           Identify partners. find the location, finance the operation of the
factory and building


1.5
Supply ENERGIZ with any available information concerning the economic and legal
framework of the Territory including such laws, regulations, trade practices and
tax regulations which the performance of any Contracts by the ENERGIZ, and



1.6
Provide assistance in the Territory to the ENERGIZ’s representative when
visiting the CLIENTS.



1.7
The AGENT will act to permit ENERGIZ to maintain a position of equity in each
factory. The amount will be mutually agreed upon.



ARTICLE 2 - CONDITONS OF THE OPERATION


The AGENT will have to assure ENERGIZ that the following operating conditions
will be observed by the local OPERATOR:


2.1


ENERGIZ will assist the OPERATOR in all the setup phase of the factory.


ENERGIZ will train the OPERATOR manager In all branch of the NICE factory
business (marketing, technical and strategic) in order to allow them to be
having a good knowledge In the photovoltaic production.



 
2

--------------------------------------------------------------------------------

 
 
ENERGIZ will give access to the OPERATOR to all new ENERGIZ products


ENERGIZ will give to the OPERATOR access to ‘ENERGIZ BUYING CENTRAL' allowing
the OPERATOR to have the "Quallity guaranty" and competitive price.


ENERGIZ will assist the OPERATOR in the promotion of Products. Such assistance
shall Include the following:


o  
Providing technical and promotional literature and commercial brochures to the
OPERATOR.



o  
Informing OPERATOR of changes to prices, technical specifications and new
technologies.



o  
Pllr1ictpation to meeting with OPERATOR at regular intervals 10 review
OPERATOR's marketing program for Products with the objective of providing
counsel. sales assistance. and development of future plans and forecasts.



o  
If necessary. Appointment of specialists to assist OPERATOR during meeting with
important Clients. This appointment shall remain at the sole decision of
ENERGIZ.



2.2           The OPERATOR will


The OPERATOR will have 10 manage the factory in order to keep the high quality
image of the product.


The OPERATOR will have 10 manage the factory in order 10 maximize the sales.


The OPERATOR will have 10 buy cells from the "ENERGIZ buying central ENERGIZ
CENTRALE D’ACHAT".


The OPERATOR will Provide 10 ENERGIZ quarter report in order to let ENERGIZ know
its progress and supply Audited financials annually.


2.3           In case ENERGIZ is awarded any Contracts by CLIENT OF AGENT, AGENT
shall:


Give all necessary advice to ENERGIZ during the execution of the Contracts, in
order to facilitate its Implementation and performance; and


Advise ENERGIZ and make recommendations in the settlement of disputes with the
local authorities and governmental agencies of the Territory and/or the CLIENTS.
such assistance remaining valid until the settlement of all disputes between
ENERGIZ and the CLIENTS and/or the local authorities and governmental agencies.
and

 
3

--------------------------------------------------------------------------------

 
 
Assisting ENERGIZ in obtaining timely payments from the CLIENTS, and if
necessary, in recovering any accounts receivable, and/or any bank guarantee
return; and more generally, provide all services that are to be expected from an
agent according to customs and business practices, and/or as may be required
from time to time by ENERGIZ.


2.4
AGENT shall have neither right nor authority to assume or create In whatever way
any obligation of any kind or to make any warranty or representation. express or
Implied. in the name of or on behalf of ENERGIZ, without ENERGIZ's prior written
consent. AU discussions between AGENT and the CLIENTS shall take place strictly
with the understanding that all business decisions and commitments are subject
to ENERGlZ's acceptance at its sole discretion.



AGENT shall be entitled to advertise his status as an independent agent of
ENERGIZ.  Agent represent himself as an employee of ENERGIZ or take any action
which could indicate to third persons or deem that an employer-employee
relationship exists between ENERGIZ and AGENT. Breach of these provisions by
AGENT shall entitle ENERGIZ to terminate forthwith this Agreement and to
withhold any compensation payable to AGENT. AGENT shall be and shall act as an
independent agent.


2.5
This Agreement has been entered into by ENERGIZ, on an “intuitu personae” basis.
Agent shall not assign, subcontract, transfer or attempt to assign, subcontract,
or transfer this Agreement. or any of his rights or obligations there under or
any part thereof.



2.6
AGENT shall not appoint any sub-agents or dealers except upon the prior written
approval of ENERGIZ. AGENT shall, at all times, use his best efforts to fulfill
his responsibilities hereunder.



2.7
No right, license or privilege Is granted hereunder by ENERGIZ to AGENT to use
ENERGIZ's name, logos or trademarks, whether registered or not, except as
required in the fulfillment of his obligations hereunder. AGENT Shall not
register any of ENERGIZ's trademarks in the Territory except as explicitly
instructed by ENERGIZ, in which case the trademarks shall be registered in the
name of ENERGIZ as owner, The AGENT shall have no rights whatsoever to any name,
logo or trademark owned or originated by ENERGIZ, whether registered or not,
even alter the termination of this Agreement.



ARTICLE 3 - TERRITORY AND EXCLUSIVE


The AGENT will have the exc1usivity to build NICE facilities in Israel, Jordan,
Turkey, Cyprus. Hawaii and Balkan (excluding Romania) under the following
condition:


3.1
The AGENT will have to sign a first contract for a minimum 1 (one) 20MW NICE
factory by December 15th 2009.




 
4

--------------------------------------------------------------------------------

 

 
3.2
The signature of the contract will be validated by a 30% of the contract value
Payment.



3.3
The AGENT will keep the exclusive for the other countries under the condition
that 2 other 20MW NICE lines have been signed by June 30'" 2010 and 2 other by
February 16th,



3.4
It is understood that the signature of the lines sales are validated by the
payment of the 30% deposit.



3.5
At the moment of the signature of the present contract ENERGIZ doesn't limit the
territory of sale of an OPERATOR, so the OPERATOR has the right to sell modules
or added value product based on NICE factory product in any territories. ENERGIZ
will inform the AGENT If there will be territory sales limitation. The exclusive
regard only the capacity to build a factory on a territory.



ARTICLE 4 - EFFECINE DATE •TERM AND TERMINATION


4.1
This Agreement shall be effective on Effective Date for an Initial period ending
on 31st December 2009 (hereinafter referred to as "Initial Period"). Each Party
may terminate this Agreement on 31 December 2009 by giving a thirty (30) days
prior notice to the other Party



4.2
Should this Agreement be not terminated on 31 December 2009, due to the
successful cooperation with orders, the Parties hereby agree that the Agreement
shall renew automatically at the end of the Initial Period for consecutive
one-year periods unless either Party gives written notice of its intent not to
so renew the Agreement three (3) months prior to the expiration of any
subsequent period.



4.3
If the Agreement is not renewed by ENERGIZ for any reason, of default or breach
of AGENT under this Agreement, ENERGIZ shall not paying any fees to the AGENT



4.4
Notwithstanding the above, this Agreement is subject to earlier termination by
either party immediately upon thirty (30) days notice, if the other Party falls
to perform any of its obligations hereunder and such failure is not remedied
within thirty (30) days after receipt by the defaulting Party of a written
notice to remedy from the other Party specifying the particular failure.



4.5
In addition, this Agreement can also be terminated forthwith by ENERGIZ, without
prejudice of any other remedies it may have hereunder, at law, or in equity, in
case of insolvency, bankruptcy, change of control of AGENT, gross negligence,
fraud or breach by the AGENT of Articles 1.2, 2.3, 2.4, 2.5 and 6 of this
Agreement.



4.6
In the event this Agreement is not renewed or in the event of earlier
termination by ENERGIZ for default of AGENT. then all rights granted hereunder
shall immediately cease to be granted.


 
5

--------------------------------------------------------------------------------

 
ARTICLE 5 - CONFIDENTIALITY


5.1
All information and data in written form or otherwise received from ENERGIZ or
to which AGENT has had access during the performance of this Agreement, are
deemed Proprietary Information of ENERGlZ, and, as such, are such confidential,
except solely those data and information, which are specifically or by nature
intended to be disclosed to the public or to third parties.



5.2
AGENT agrees not to disclose to any third party and not to use. except for the
purpose of this Agreement any information of a confidential nature such as
technical or commercial date, price structures, costs or administrative
information made available to it by ENERGIZ or which it may have learned in the
performance of this Agreement.



5.3
The above provisions shall survive ten (10) years from expiry or termination of
this Agreement



5.4
Upon termination of this Agreement, AGENT shall return to ENERGIZ all sales
cards, brochures catalogues and other materials or property of ENERGIZ that may
have been furnished by ENERGIZ to AGENT.



ARTICLE 6 - GENERAL PROVISIONS


6.1
The failure to Insist upon strict compliance with any of the terms or conditions
of this Agreement shall not be deemed a waiver of such terms and conditions nor
shall any waiver of any right at any one or more times be deemed a waiver of
such right at any other time.



6.2
This Agreement contains the entire and only Agreement between the Parties hereto
and supersedes and cancels all previous agreements, negotiations, commitments
and representations relating thereto.



6.3
No Change, alteration, modification, addition or deletion to this Agreement
shall be valid unless in writing and executed by the Parties hereto.



ARTICLE 7 - SETTLEMENT OF DISPUTES - ARBITRATION - APPLICABLE LAW


7.1
Any dispute arising out of or in connection with this Agreement which could not
be amicably settled shall be finally settled in accordance with the Rules of
Arbltra1lon of Netherlands Arbitration Institute. The arbitration proceedings
shall be held in Amsterdam, Netherlands, and shall be conducted In the English
language. The award shall be final and binding upon the Parties.



7.2
This Agreement will be governed and construed In accordance with the Laws of
France.




 
6

--------------------------------------------------------------------------------

 
ARTICLE 8 - MISCELLANEOUS


8.1
ENERGIZ shall not be held liable for any acts, omissions or representations by
AGENT not expressly contemplated as part of AGENT's obligations under this
Agreement and/or specifically assumed by ENERGIZ or for any legal actions or
claims of any nature asserted against AGENT. Furthermore, AGENT shall indemnify
and hold harmless ENERGIZ against any and all judgments, damages. costs or
losses of any kind as a result of claims brought by the CLIENTS or any other
third parties against ENERGIZ and which arise from any acts representations
omissions of AGENT which such acts, representations or omissions constitute a
breach by AGENT of its obligations under this Agreement. The maximum liability
of AGENT towards ENERGIZ under this Clause shall not exceed the compensation
received by AGENT under this Agreement.



8.2
Any notice or communication required or permitted to be given pursuant to this
Agreement shall be in writing and sent by telefax or by registered mall, postage
prepaid. to become effective as of the date of dispatch, to the addresses below,
or to the telefax numbers below, which information may be changed ;at any time
upon like written notice.



IN WITNESS WHEREOF, the Parties have set forth their signatures below.


For
ENERGIZ                                                                           For
AGENT


/s/Pierre
Villeneuve                                                                           /s/David
Brown
Name: Pierre
Villeneuve                                                                   Name:
David Brown


Position: Managing
Director                                                          Position:
Managing Director





 
7

--------------------------------------------------------------------------------

 
